SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Conservation Law Foundation (“CLF”) appeals from the May 14, 2004 judgment of the United States District Court for the District of Vermont (Sessions, C.J.) granting defendants’ motion to dismiss for failure to state a claim under the § 301(a) of the Clean Water Act (“CWA”), 33 U.S.C. § 1311(a). Conservation Law Found, v. Hannaford Bros. Co., 327 F.Supp.2d 325 (D.Vt.2004). CLF claims that defendants’ storm-water discharge violates the CWA because defendants lack a National Pollution Discharge Elimination System Permit under § 402 of the Act, 33 U.S.C. § 1342, and that defendants are not otherwise in compliance with Section 301(a). We assume the parties’ familiarity with the facts, the procedural context, and the specification of appellate issues.
For substantially the reasons stated by the district court, the judgment is AFFIRMED.